DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9 of the claim set received 11/11/2019 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 4, “is extinguished, during” should be written, “is extinguished during”; line 3, “a gas turbine engine” should be “the gas turbine engine”; lines 4, “during a start-up process or re-light process” should be “during the start-up process or re-light process”.  
Claim 4, “a gas turbine” should be “the gas turbine”; “.
Claim 9, “a gas turbine” should be “the gas turbine”; “a start-up or re-light process” should be “the start-up or re-light process”.
Antecedence of claim terms throughout should be examined and fixed in order to expedite prosecution.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 requires a computer program to perform the method of claim 1, while claim 1 requires the method is performed.  Therefore, the method required of the base claim does not necessarily need to be performed by the computer program in order to have ownership of the program. See MPEP 608.01(n)(III). The fact that the independent and dependent claims are in different statutory classes does not, in itself, render the latter improper. However, in the instant case, claim 1 recites a method of controlling at least part of a start-up or re-light process of a gas turbine, where claim 8 recites a non-transitory computer readable medium comprising the computer readable instruction that perform the method of claim 1. Thus, the existence of the apparatus of claim 8 does not require the steps of determining when a flame is extinguished, purging the combustion chamber, and controlling the rotation of the LPC, but rather merely the program to carry out such steps. Therefore, claim 8 does not include all the limitations of the independent claim on which it depends. Such an analysis was previously referred to as the infringement test; however, now the claims are analyzed under fourth paragraph. 
Claim 9 requires a controller configured to perform the method of claim 1, while claim 1 requires the method is performed.  ‘A controller configured to perform’ the method covers all controllers that are capable of performing the method.  See MPEP 2114.  Therefore, the method is not necessarily performed by the controller.  Claim 9 presents similar issues to that of claim 8 and therefore fails to incorporate the limitations of the claim on which it depends in a manner substantially identical to that identified in claim 8 above. The analysis of claim 8 is adopted herein.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Gemin (US 2017/0044989) in view of Anastasio (US 2014/0225378) and Sewell (US 3,805,517).
Regarding Claims 1-4, Gemin discloses in Fig. 1, a gas turbine engine (Fig. 1, ‘10’; Fig. 2, ‘102’; read para. 0029) comprising a combustion chamber 26, a low pressure compressor 22, a high pressure compressor 24, the combustion chamber 26 downstream of the low pressure compressor 22 and the high pressure compressor 24, a first electrical machine 136 that controls rotation of the low pressure compressor (see Fig. 2, read para. 0046) and a second electrical machine 108 that controls rotation of the high pressure compressor (see Fig. 2, read para. 0046); wherein the gas turbine engine comprises a first shaft 36 arranged to drive the low pressure compressor 22; a second shaft 34 arranged to drive the high pressure compressor 24; and a fan 14 driven by and coupled to the first shaft 36 by a gearbox 46 (read paras. 0022 and 0029).
Gemin does not explicitly disclose determining when a flame in a combustion chamber of a gas turbine engine is extinguished, during a start-up process or re-light process or during operation; purging the combustion chamber by controlling rotation of 
Sewell discloses a gas turbine engine 4 (see Fig. 1) comprising a first shaft and a second shaft (as shown in the figure) similar to that taught by Gemin.  Sewell teaches determining when a flame in a combustion chamber of a gas turbine engine is extinguished during a start-up process or re-light process or during operation (read col. 2, ll. 19-30) comprising measuring a change in one or more of: a torque applied by the first electrical machine; a torque applied by the second electrical machine; an angular velocity of the first shaft; and an angular velocity of the second shaft (deceleration of the second/high pressure shaft as read at col. 2, ll. 31-63).
It would have been obvious to one of ordinary skill in the art to have modified Gemin to include determining a flame is extinguished, flame-out, as taught by Sewell in order to react to the occurrence of flame-out with required actions in order to re-light the engine (Sewell col. 1, ll. 15-37).
Anastasio discloses in Fig. 1, a gas turbine engine 1 having a first shaft 13 and a second shaft 7, a first electrical machine 22 controlling rotation of the first shaft 13 and a dynamic starting or wind-milling starting, the windmilling of the fan 12 drives the first shaft 13; during this time period air flows through the engine and combustion chamber 10 by control of the first electrical machine 22, the first electrical machine limiting the speed of the first shaft 13 as it generates energy, and by control of the second electrical machine 20 which increases the speed of the second shaft 7 and second compressor 4, thereby drawing air through, i.e. purging, the combustion chamber before restarting, i.e. re-light, of the engine); and 
controlling rotation of the first/LP shaft 13 using the first electrical machine 22, and controlling rotation of the high pressure compressor 4 using the second electrical machine 20 to restart the start-up process or perform the re-light process (as read at paras. 0047-0050:  first electrical machine 22 draws power from the rotation of the first shaft 13, lowering the rotation speed thereof, and second electrical machine 20 increases the speed of the high pressure compressor 4 in order to perform the restarting/re-light process).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Gemin further to include the method of control for the gas turbine engine 
 Regarding Claim 5, Gemin in view of Anastasio and Sewell teaches the claimed invention as discussed above.  Gemin additionally discloses controlling rotation of the low pressure compressor 22 using the first electrical machine 136, to maintain the angular velocity of the first shaft 36 above a first threshold angular velocity (the machine 136 controls the velocity of the first shaft 36 by generating electricity, drawing mechanical energy to produce electricity, while maintaining a rotational velocity of the first shaft suitable to produce electricity the rotational velocity above a lower/threshold velocity; read para. 0047).
Regarding Claim 6, Gemin in view of Anastasio and Sewell teaches the claimed invention as discussed above.  Gemin additionally discloses wherein the first threshold angular velocity is sufficient to prevent windmilling of the fan (when power is being 
Regarding Claim 7, Gemin in view of Anastasio and Sewell teaches the claimed invention as discussed above.  Gemin additionally discloses controlling rotation of the high pressure compressor 24 using the second electrical machine 108, to maintain the angular velocity of the second shaft 34 above a second threshold angular velocity (read para. 0048, control of the high pressure compressor rotation is directly related to the power drawn from the high pressure shaft by the second electrical machine 108, thus, a reduction in power drawn by the second electrical machine 108 maintains the second shaft 34, and therefore the attached HP compressor 24, at a speed above a threshold value to maintain suitable stall margin).
Regarding Claim 8, Gemin in view of Anastasio and Sewell teaches the claimed invention as discussed above.  Gemin additionally discloses a non-transitory computer readable storage medium comprising computer readable instructions (within computer controller 122 as read at para. 0034) that, when read by a computer, cause performance of the method as claimed in claim 1 (Gemin has been modified in the rejection of claim 1 above to perform the function, obviously the computer controller 122 which controls the functions of Gemin’s gas turbine engine 10/102 is necessarily programmed to perform the claimed method).
Regarding Claim 9, Gemin in view of Anastasio and Sewell teaches the claimed invention as discussed above.  Gemin additionally discloses an apparatus for controlling at least a part of a start-up or re-light process of a gas turbine engine, the apparatus 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/R.D.F/	/GERALD L SUNG/                                                                                    Primary Examiner, Art Unit 3741                                                                                                                    Examiner, Art Unit 3741